NO. 12-01-00197-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

MARVANE SCOTT,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
PER CURIAM
	Appellant Marvane Scott pleaded guilty to driving while intoxicated, and the court assessed
punishment at imprisonment for ten years.  Appellant was incarcerated for a short period of time,
and was subsequently granted "shock" probation for a period of ten years.  The State filed an
Application to Proceed to Final Adjudication.  Appellant pleaded true to one of the alleged probation
violations, which was public intoxication.  After a hearing, the trial court revoked Appellant's
probation and assessed punishment at confinement in Texas Department of Corrections-Institutional
Division for ten years.  Appellant subsequently filed a pro se notice of appeal.  We affirm.
	Appellant's counsel, in compliance with Anders v. California, 386 U.S. 738 (1967) and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969), states that he has diligently reviewed the
appellate record and is of the opinion that the record reflects no reversible error and there is no error
upon which an appeal can be predicated.  He further relates that he is well-acquainted with the facts
in this case.  In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978), Appellant's brief presents a chronological summation of the procedural history of the
case, and a discussion of the hearing on adjudication, and further states that Appellant's counsel is
unable to present any arguable points of error. (1)  We have likewise reviewed the record for reversible
error and have found none.  
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant's counsel's motion for
leave to withdraw is hereby granted and the judgment of the trial court is affirmed. 


Opinion delivered February 20, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.
























(DO NOT PUBLISH)
1.  Counsel for Appellant provided Appellant with a copy of his brief and Appellant was given time to file his
own brief in this cause.  The time for filing such a brief has expired and we have received no pro se brief.